In an action by plaintiff wife to recover damages for personal injuries and by her husband for expenses, loss of services and consortium, defendant appeals from a judgment in favor of plaintiffs and from an order denying her motions to dismiss the complaint, for a direction of a verdict, and to set aside the verdict. Judgment and order unanimously affirmed, with costs. Plaintiff wife’s injuries were sustained when the ceiling in a bedroom in an apartment in the defendant’s house in Bay Shore, Long Island, fell upon her. There was ample evidence to support the implied finding of the jury that the cause of the'accident was that the portion of the roof of the building directly over the room in question was defective. Although the plaintiffs admitted that the condition of the roof and the ceiling was known to them at the time of the letting, the further proof was that the letting was upon the basis of a repaired state of the roof and ceiling and that the defendant thereafter repeatedly promised to repair the conditions. Present — Johnston, Acting P. J., Adel, Sneed, Wenzel and MacCrate, JJ.